Citation Nr: 0016215	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  90-49 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disorder on 
a direct basis.  

2.  Entitlement to service connection for a back disorder as 
secondary to a right ankle disability.  

3.  Entitlement to an effective date earlier than February 1, 
1997, for assignment of an evaluation of 30 percent for a 
right ankle disability. 

4. Entitlement to a rating in excess of 10 percent for a 
bunionette on the right foot.

5. Entitlement to a rating in excess of 10 percent for a 
bunionette on the left foot.


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and his mother


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
November 1972.  

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from a rating decision in November 1989 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied entitlement to service 
connection for bilateral bunions, direct and secondary 
service connection for a back disorder, and a rating in 
excess of 20 percent for residuals of a fracture of the right 
ankle.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals before March 1, 
1999) (Court), which, upon a joint motion by the veteran-
appellant and the Secretary of Veterans Affairs, vacated the 
Board's decision and remanded the case for further 
proceedings.

This appeal also arises from a rating decision in October 
1997, which assigned an effective date of February 1, 1997, 
for the assignment of a 30 percent evaluation for a right 
ankle disability and, after the Board granted service 
connection for bilateral foot bunions, an October 1997 RO 
decision, which assigned noncompensable ratings for 
bunionettes on the right and left feet, effective from July 
24, 1989.  

Since the Court's order in February 1995, the Board remanded 
this case to the RO for further development of the evidence 
in June 1995.  In November 1996, as noted above, the Board 
granted service connection for bilateral bunions, and 
remanded the issues of service connection (direct and 
secondary) for a low back disability and a rating in excess 
of 20 percent for residuals of a fracture of the right ankle 
to the RO for additional development.  In a decision in 
October 1997, the Board granted an increased rating to 30 
percent for the right ankle disability and remanded the 
remaining issue of service connection for a low back 
disability.  The Board also determined at that time that it 
had jurisdiction of the issue of entitlement to  compensable 
ratings for bilateral bunions, and that issue was also 
remanded for additional development.  A subsequent RO 
decision in November 1998 granted 10 percent ratings for each 
foot under 38 C.F.R. § 4.71a, Code 5284.  As the maximum 
rating under that code was not assigned, and the veteran has 
not indicated he is satisfied with the ratings, the increased 
rating claims are still in appellate status. Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).  The case was most recently 
returned to the Board in November 1999.  

The Board notes that n RO decision in June 1999 denied the 
veteran's claim of entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities (TDIU).  In August 1999, the 
veteran filed a notice of disagreement with that 
determination.  The RO furnished a statement of the case on 
that issue in November 1999.  The claims file does not 
contain any subsequently dated correspondence that could be 
construed as a timely substantive appeal by the veteran, and, 
consequently, the issue of entitlement to TDIU is not before 
the Board at this time.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (1999).  The Board points 
out to the veteran that the appeal period for the TDIU claim 
does not expire until one year after the notice of the June 
1999 decision was mailed to him. 


                                                       REMAND

In a July 1999 letter, the RO informed the veteran that, 
pursuant to his request for a Board hearing held before a 
Board Member at the RO (Travel Board hearing), his name had 
been placed on a waiting list for such a hearing.  The 
veteran was advised that it could take two years for the 
Travel Board hearing to take place, and he was asked that, if 
he wished for his appeal to be immediately sent back to the 
Court, he could withdraw his hearing request.  There is no 
indication that the veteran has withdrawn his request for a 
Travel Board hearing.  In fact, on a VA Form 9 received by 
the RO in August 1999, he again indicated he wanted a hearing 
before a Board Member at the RO.  The Board is cognizant of 
the long duration of this appeal and of the fact that the 
veteran has already been afforded two RO hearings.  However, 
aside from the fact that there are additional issues in 
appellate status that have been added since those hearings, 
the veteran has a right to a Board hearing.  In  light of his 
unambiguous request, such a hearing must be scheduled by the 
RO.  38 U.S.C.A. § 7107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (1999). 

In order to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellant procedures.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



